DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: In paragraph [0002], “to connector” should read –to a connector--.  In paragraph [0004], “between main” should read –between the main--, “shaft and gearbox” should read –shaft and the gearbox—and “called hollow shaft” should read –called a hollow shaft--.  In paragraph [0006], “arrangement large” should read –arrangement a large--, “shaft are required” should read –shaft is required--.  In paragraph [0008], “an hollow body” should read –a hollow body--.  In paragraph [0011], “of gearbox” should read –of a gearbox--.  In paragraph [0019], “as low speed shaft” should read –as a low speed shaft--.  In paragraph [0020], “one holes” should read –access holes—and “permit to access the inner flange” should read –permit access to the inner flange--.
Appropriate correction is required.
Claim Objections
Claims 4 and 12 are objected to because of the following informalities:  In claim 4, line 2, “the the” should read –the--.  In claim 12, line 2, “the the” should read –the--.    Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 discloses “at least one hole”.  Claim 5 depends indirectly form claim 1, which also discloses “at least one hole”.  It is not clear if the “at least one hole” is referring to the “at least one hole” in claim 1 or if claim 5 is disclosing another “at least one hole”.  
Claim 6 recites the limitation "the second flange" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the other base" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the second flange" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the second flange" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 4-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2012/052022 (Demtroder et al. hereinafter).
With regard to claim 1, Demtroder et al. discloses a wind turbine (2) including: 
a tower (12), 
a nacelle (8) mounted on the tower (12), 
an electrical generator (28) housed in the nacelle (8), a wind rotor (6) rotatably coupled to the nacelle (8) for rotating about a rotational axis and having at least one rotatable blade (4), two rotating shafts (16 and 26) for connecting the wind rotor (6) to the electrical generator (28), a shaft connector (64) for rigidly connecting the two rotating shafts (16 and 26), 
wherein the shaft connector (64) having: 
a hollow body (Fig. 12), 
at least an inner flange (116) protruding from the hollow body towards an axis of rotation of the shaft connector (64), the inner flange (116_ being connectable to one of the two rotating shafts (16), 

With regard to claim 2, Demtroder et al. discloses the wind turbine as claimed in claim 1, wherein the shaft connector (64) comprises a second flange (118) being connectable to the other of the two rotating shafts (26).
With regard to claim 4, Demtroder et al. discloses the wind turbine as claimed in claim 1, wherein the hollow body is cylindrical, the axis of rotation being the geometric axis of the hollow body (Fig. 12).
With regard to claim 5, insofar as claim 5 is definite, Demtroder et al. discloses the wind turbine as claimed in claim 4, wherein at least one hole is provided on a lateral wall of the hollow body (Fig. 12).
With regard to claim 6, insofar as claim 6 is definite, Demtroder et al. discloses the wind turbine as claimed in claim 4, wherein the inner flange (116) is provided at one base of the cylindrical hollow body and the second flange (118) is provided at the other base of the cylindrical hollow body (Fig. 12).
With regard to claim 7, Demtroder et al. discloses the wind turbine as claimed in claim 1, wherein the inner flange (116) is removably connectable to one of the two rotating shafts (16) (see bolted connection in Fig. 12).
With regard to claim 8
With regard to claim 9, insofar as claim 9 is definite, Demtroder et al. discloses the wind turbine as claimed in claim 7, wherein the inner flange (116) and the second flange (118) is removably connectable to the respective rotating shafts (16 and 26) by a respective plurality of bolts or a respective plurality of shear pins (see bolted connections in Fig. 12).
With regard to claim 10, Demtroder et al. discloses the wind turbine as claimed in claim 1, wherein the two rotating shafts (16, 26) include a rotor shaft (16) connected to the wind rotor (6) and an input shaft (26) of a gearbox (24) interposed between the wind rotor and the electrical generator.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3Demtroder et al. in view of USPAP 2019/0277254 (Larsen hereinafter).
With regard to claim 3, Demtroder et al. discloses all of the limitations except for wherein the second flange is an outer flange protruding from the hollow body outwards with respect to the axis of rotation.
Larsen teaches a rotating shaft of a wind turbine having an outer flange (22) on a radially exterior surface of the rotating shaft wherein the outer flange is part of a braking mechanism (paragraphs [0031]-[0033]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Demtroder et al. by providing the second flange is an outer flange protruding from the hollow body outwards with respect to the axis of rotation as taught in Larsen for the purposes of providing a braking mechanism to avoid any potential injuries or damage to service personnel or maintenance equipment (paragraph [0002] of Larsen).
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demtroder et al. in view of USPAP 2012/0131786 (Neumann hereinafter).
With regard to claim 11, Demtroder et al. discloses all of the limitations except for wherein the shaft connector comprises at least one strain measurement device for determining loads transmitted between the two rotating shafts.
Neumann teaches a wind turbine with a rotating shaft comprising at least one strain measurement device (204).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Demtroder et al. by providing the shaft connector comprises at least one strain measurement device as taught in Neumann for 
With regard to claim 12, the Demtroder et al. modification with regard to claim 11 discloses the wind turbine as claimed in claim 11, wherein the at least one strain measurement device (204) is installed on a surface of the hollow body.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPAP’s 2021/0095725, 2021/0285422, 2018/0313331, 2018/0313330, 2018/0313329, 2015/0135534, 2013/0183162, 2013/0270837 and 2012/0093578 all disclose wind turbines with multiple connected rotating shafts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R EASTMAN/Primary Examiner, Art Unit 3745